UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1813


CATHY M. SPRIGGS,

                 Plaintiff - Appellant,

           v.

SENIOR SERVICES OF SOUTHEASTERN VIRGINIA (SSSEVA),

                 Defendant - Appellee,
           and

JOHN SKIRVEN, Chief Executive Officer (CEO),

                 Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      F. Bradford Stillman,
Magistrate Judge. (2:11-cv-00182-FBS)


Submitted:   November 20, 2012              Decided: November 26, 2012


Before TRAXLER,     Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Cathy   M. Spriggs, Appellant Pro Se.    Sarah E. Moffett, LECLAIR
RYAN,   PC., Alexandria, Virginia; Kelvin LaVel Newsome, LECLAIR
RYAN,   PC., Norfolk, Virginia; Joseph Michael Rainsbury, LECLAIR
RYAN,   PC., Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Cathy M. Spriggs appeals the magistrate judge’s order

denying relief on her employment discrimination complaint filed

pursuant    to     Title       VII   of   the       Civil   Rights    Act   of    1964,    42

U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp. 2012). *                          We have

reviewed the record and find no reversible error.                           Accordingly,

we   affirm      for     the    reasons      stated     by    the    magistrate     judge.

Spriggs v. Senior Servs. of Se. Va., No. 2:11-cv-00182-FBS (E.D.

Va. May 29, 2012).              We dispense with oral argument because the

facts     and    legal    contentions        are      adequately     presented     in     the

materials       before     this      court   and      argument      would   not   aid     the

decisional process.



                                                                                  AFFIRMED




      *
       The parties consented to proceeding before a magistrate
judge pursuant to 28 U.S.C. § 636 (2006).



                                                2